IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

JAYME LAURENT,

Plaintiff,
Case No. 3:17-cv-343

JUDGE WALTER H. RICE

Vv.
TROY DILTZ, et a/.,

Defendants.

 

DECISION AND ENTRY SUSTAINING DEFENDANTS MONTGOMERY
COUNTY, MONTGOMERY COUNTY BOARD OF COMMISSIONERS
AND SHERIFF ROB STRECK’S UNOPPOSED MOTION TO DISMISS
THEIR THIRD-PARTY COMPLAINT AGAINST NAPHCARE, INC.
(DOC. #52); DISMISSING THIRD-PARTY COMPLAINT WITHOUT
PREJUDICE

 

On July 10, 2019, Defendants Montgomery County, the Montgomery
County Board of Commissioners and Sheriff Rob Streck moved to dismiss their
Third-Party Complaint against NaphCare, Inc., Doc. #14, without prejudice,
pursuant to Fed. R. Civ. P. 41(a)(1). Doc. #52. No memoranda in opposition has
been filed within the time allotted.

Accordingly, the Court SUSTAINS Defendants’ motion, Doc. #52, and
DISMISSES the Third-Party Complaint Against NaphCare, Inc., Doc. #14,

WITHOUT PREJUDICE.
Date: August 1, 2019 Ly Coe

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
